UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1880


DIANE WILLIAMS,

                  Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA, STATE BOARD OF ELECTIONS; NANCY
RODRIQUES, in her Individual Capacity as Secretary of the
State Board of Elections,

                  Defendants - Appellees.



                              No. 13-2277


DIANE WILLIAMS,

                  Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA, STATE BOARD OF ELECTIONS; NANCY
RODRIQUES, in her Individual Capacity as Secretary of the
State Board of Elections,

                  Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00863-HEH-DJN)


Submitted:   April 22, 2014                 Decided:   April 29, 2014
Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janipher W. Robinson, ROBINSON & GREENE, Richmond, Virginia, for
Appellant.    Kenneth T. Cuccinelli, II, Attorney General of
Virginia, Wesley G. Russell, Jr., Deputy Attorney General,
Ronald N. Regnery, Senior Assistant Attorney General, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Diane    Williams    appeals      the   district       court’s      orders

denying her Fed. R. Civ. P. 60(b)(6) motions to reconsider its

earlier     order     granting    summary       judgment         against    her    and

dismissing her civil action alleging employment discrimination.

We   have   reviewed    the    record    and    find      no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Williams v. Va., State Bd. of Elections, No. 3:11-cv-

00863-HEH-DJN       (E.D.   Va.   June   13,    2013;      Oct.    4,    2013).     We

dispense     with    oral     argument   because          the    facts     and    legal

contentions    are    adequately    presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         3